Plaintiffs have appealed from the judgment of the Supreme Court dismissing their complaint on the merits. The action was brought to obtain an accounting as to a deposit of $5,381.04 in the Binghamton Savings Bank. Matthew C. Lynch, deceased, and defendant were brothers. They were bachelors until defendant married in 1932. In 1915 the brothers as tenants in common purchased real estate in the city of Binghamton. Rents received from the property were deposited in the Binghamton Savings Bank in the form “ Joseph E. Lynch, Matthew C. Lynch, *922joint account; either or the survivor may draw.” Upon the death of Matthew there remained in the account the sum heretofore stated. The plaintiffs contend that the account was a partnership one. Defendant asserts that by virtue of section 249, subdivision 3, of the Banking Law title to the deposit vested in him upon the death of his brother. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNam.ee, Crapser, Bliss and Heffernan, JJ.